Citation Nr: 0942165	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh 
, Pennsylvania
 
 
THE ISSUES
 
1.  What evaluation is warranted for residuals of a cold 
injury to the right hand from September 30, 2004?
 
2.  What evaluation is warranted for residuals of a cold 
injury to the left hand from September 30, 2004?
 
3.  What evaluation is warranted for residuals of a cold 
injury to the right foot from September 30, 2004?
 
4.  What evaluation is warranted for residuals of a cold 
injury to the left foot from September 30, 2004?
 
5.  What evaluation is warranted for residuals of a cold 
injury to both ears from September 30, 2004?
 
6.  Entitlement to service connection for tinnitus.
 
7.  Entitlement to service connection for bronchitis.
 
8.  Entitlement to service connection for chronic obstructive 
pulmonary disease.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from March 1944 to January 
1946.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from  July 2005 and August 2006 rating decisions of 
the Pittsburgh , Pennsylvania , Department of Veterans 
Affairs (VA) Regional Office (RO).  In the July 2005 rating 
decision, the RO denied entitlement to service connection for 
tinnitus, bronchitis and chronic obstructive pulmonary 
disease.  In the August 2006 rating decision, the RO granted 
entitlement to service connection for cold injury residuals 
of the hands, feet and ears and assigned separate 10 percent 
evaluations for each hand and foot, and a noncompensable 
evaluation for the ears.  
 
The record reflects that the Veteran requested a Travel Board 
hearing before a Veterans Law Judge but that he subsequently 
cancelled the hearing request.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
The issues of entitlement to higher initial disability 
ratings for residuals of cold injury to the hands, feet and 
ears are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington , DC .
 
 
FINDINGS OF FACT
 
1.  Tinnitus is not attributable to service.
 
2.  There is no medical evidence that the Veteran currently 
has bronchitis. 
 
3.  There is no competent medical evidence that establishes a 
nexus between the Veteran's chronic obstructive pulmonary 
disease and his active military service.
 
 
CONCLUSIONS OF LAW
 
1.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).
 
2.  Bronchitis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. § 3.303.
 
3.   Chronic obstructive pulmonary disease was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107; 
38 C.F.R. § 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2004 and March 2005 of the 
information and evidence needed to substantiate and complete 
the claims, to include notice of what part of that evidence 
is to be provided by the claimant and what part VA will 
attempt to obtain.  The RO provided notice of how disability 
ratings and effective dates are determined in March 2006.  
While the appellant did not receive full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were readjudicated 
June 2009.
 
VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims.  Solicitation of a medical opinion is not necessary 
in connection with the claims for service connection for 
tinnitus, bronchitis and for chronic obstructive pulmonary 
disease.  First, there is no evidence of a current diagnosis 
of bronchitis.  See 38 C.F.R. § 3.159(c)(4)(A).  Second, 
there is no evidence indicating that tinnitus or chronic 
obstructive pulmonary disease may be associated with an 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4)(C); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  VA has substantially complied with the 
notice and assistance requirements; and the Veteran is not 
prejudiced by a decision on the claims at this time.  
 
Service Connection
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
 
The Board notes that possibly due to a 1973 fire at the 
National Personnel Records Center , the only available 
service records are a copy of a morning report and the 
Veteran's discharge papers.  Hence, the Board has heightened 
duties to assist and in explaining the decision.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).
 
The Veteran alleges that his claimed disabilities were 
incurred during the Battle of the Ardennes .  The Veteran's 
discharge papers reveal that he served as a combat 
infantryman and that he served in several battles and 
campaigns in Europe during the Second World War.  His 
decorations include the combat infantryman's badge.  
Accordingly, participation in combat is established, and the 
Veteran is entitled to the presumptions at 38 U.S.C.A. § 
1154(b).  Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), service connection for a combat-related injury may 
be based on lay statements, alone, but do not absolve a 
claimant from the requirement of demonstrating current 
disability and a nexus to service, as to both of which 
competent medical evidence is generally required.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).
 
The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
Veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).
 
Tinnitus 
 
The Veteran's claim for tinnitus was received in September 
2004.  In a November 2006 statement, the Veteran reported 
that he experiences ringing in his ears.  The Board finds 
this to be competent lay evidence of a current disability.  
Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.
 
There is no controversy in this case as to whether the 
Veteran was exposed to noise trauma in service.  The 
Veteran's account of his exposure to noise trauma during 
service is credible and entirely consistent with the 
circumstances of his service.  
 
After service, however, the record does not reflect that the 
Veteran complained of tinnitus until his application for VA 
benefits was received in September 2004.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, at best, 
several decades elapsed between the Veteran's discharge from 
active service and his first pertinent medical complaint.  In 
addition, there is no competent medical evidence of record 
even remotely suggesting that his tinnitus is related to 
service. 
 
In conclusion, although the Veteran asserts that his tinnitus 
is related to service, his statements are not supported by 
objective evidence of record.  Further, the Veteran has not 
been shown to possess the requisite education or training to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu, 2 Vet. App. at 494-
95.  Although the Board concludes that the evidence is 
sufficient to establish that the Veteran sustained acoustic 
trauma in service, there is no competent, credible evidence 
of record relating the Veteran's tinnitus to such service.  
Hence, the probative value of his lay opinion is outweighed 
by the complete absence of any pertinent complaint for 
decades postservice and the absence of any medical evidence 
linking a current disorder to service.  Accordingly, the 
Veteran's claim for tinnitus is denied.  
 
Bronchitis 
 
In a November 2004 statement, the Veteran reported that he 
suffered a bronchial attack in 1945 and that he was sent to a 
hospital in Belgium .  He further stated that since that 
initial attack, he has suffered many bronchial attacks.  
 
Post-service private and VA treatment records do not show any 
medical diagnoses indicating that the Veteran has 
bronchitis.  
 
Clinical demonstration of a current chronic disability is a 
prerequisite for service connection and there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, the claim for service 
connection for bronchitis must be denied because there is no 
confirmed diagnosis of bronchitis.  
 
Chronic Obstructive Pulmonary Disease
 
Initially, the Board notes the competent medical evidence of 
record includes diagnoses of chronic obstructive pulmonary 
disease.  A private medical treatment report dated in 1994 
shows that the Veteran has a history of chronic obstructive 
pulmonary disease.  Also, in an April 2006 letter, a private 
physician reported that the Veteran has chronic obstructive 
pulmonary disease.  
 
The Veteran reports that he received treatment during service 
for chronic obstructive pulmonary disease.  After service, 
however, there is no evidence of continuity of symptomatology 
between the Veteran's discharge from service and the initial 
diagnosis of chronic obstructive pulmonary disease.  The 
earliest medical evidence of chronic obstructive pulmonary 
disease is not found until 1994.  Again, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson. 
 
As to whether there is medical evidence of a nexus to 
service, no physician has ever related the Veteran's current 
chronic obstructive pulmonary disease to service.  Rather, 
the medical evidence indicates that the Veteran has a history 
of heavy cigarette smoking.  By law compensation benefits for 
a tobacco use or related disorder are precluded.  38 U.S.C.A. 
§ 1103 (Wets 2002 & Supp. 2009; 38 C.F.R. § 3.300(a) (2009).  
As there is no competent clinical evidence of record, VA or 
private, linking the Veteran's current chronic obstructive 
pulmonary disease to service or any compensable incident 
therein, service connection is not warranted.  Again, while 
the Veteran participated in combat, 38 U.S.C.A. § 1154 does 
not alter the fundamental requirements of a medical nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).
 
Conclusion
 
The Board has considered the doctrine of reasonable doubt, 
but as the preponderance of the evidence is against the 
claims, the doctrine is not for application.   38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009). 
 

ORDER
 
Entitlement to service connection for tinnitus is denied.
 
Entitlement to service connection for bronchitis is denied.
 
Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.
 
 
REMAND
 
Regarding the claims of entitlement to higher initial 
disability evaluations for cold injury residuals of the 
hands, feet and ears additional development is necessary 
before a decision can be made on the merits. 
 
The Veteran, in support of his appeal, has argued that his 
service-connected cold injury residuals of the hands, feet 
and ears are worse than presently evaluated.  In this case, 
the medical evidence consists of VA examinations conducted in 
June 2006 and September 2007. The June 2006 VA examination 
report revealed x-ray evidence of arthritic changes in the 
right first metatarsal-phalangeal joint, however, the 
examiner did not state whether the cold injury was 
responsible for the arthritis.  The September 2007 VA 
examination report contained minimal findings regarding the 
feet and hands and did not address the ears.  
 
In a September 2009 brief, the representative reported that 
the Veteran's cold injury symptoms involve numbness, 
tingling, pain and color changes in the hands and feet.  The 
representative reported that during flare-ups, the Veteran is 
unable to perform certain functions with his hands, such as 
lifting or holding an item.  With regard to his feet, the 
Veteran reportedly loses sensation which allegedly causes 
unsteadiness.  Also, the representative argued that the 
Veteran's ears were painful in cold weather with a burning 
sensation at the tips with recurrent scabbing and peeling.  
Accordingly, a VA examination is necessary to assess the 
current severity and manifestations of the Veteran's cold 
injury residuals of the hands, feet and ears.  
 
In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)
 
1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, frequency and severity 
of any orthopedic and neurologic 
impairment related to service-connected 
cold injury residuals of the hands, feet 
and ears.  The claims file is to made 
available to the examiner for review.  In 
accordance with the latest AMIE worksheets 
for rating cold injury residuals, the 
examiner is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints and the nature 
and extent of any disability.  A complete 
rationale for any opinions expressed must 
be provided.
  
2.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted in full, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


